20-30960-hcm Doc#2 Filed 08/28/20 Entered 08/28/20 11:38:56 Main Document Pg 1 of 12
20-30960-hcm Doc#2 Filed 08/28/20 Entered 08/28/20 11:38:56 Main Document Pg 2 of 12
20-30960-hcm Doc#2 Filed 08/28/20 Entered 08/28/20 11:38:56 Main Document Pg 3 of 12
20-30960-hcm Doc#2 Filed 08/28/20 Entered 08/28/20 11:38:56 Main Document Pg 4 of 12
20-30960-hcm Doc#2 Filed 08/28/20 Entered 08/28/20 11:38:56 Main Document Pg 5 of 12
20-30960-hcm Doc#2 Filed 08/28/20 Entered 08/28/20 11:38:56 Main Document Pg 6 of 12
20-30960-hcm Doc#2 Filed 08/28/20 Entered 08/28/20 11:38:56 Main Document Pg 7 of 12
20-30960-hcm Doc#2 Filed 08/28/20 Entered 08/28/20 11:38:56 Main Document Pg 8 of 12
20-30960-hcm Doc#2 Filed 08/28/20 Entered 08/28/20 11:38:56 Main Document Pg 9 of 12
20-30960-hcm Doc#2 Filed 08/28/20 Entered 08/28/20 11:38:56 Main Document Pg 10 of
                                        12
20-30960-hcm Doc#2 Filed 08/28/20 Entered 08/28/20 11:38:56 Main Document Pg 11 of
                                        12
20-30960-hcm Doc#2 Filed 08/28/20 Entered 08/28/20 11:38:56 Main Document Pg 12 of
                                        12
